By the Court.
David Epler was elected sheriff of Marion ■ county on the second Tuesday of October, 1859, for the term *429of two years, and entered upon the duties of his office in January, 1860. On the second Tuesday of October, 1861, William T. Harvey was elected sheriff of Marion county for the term of two years, and a commission was issued to him by the governor. On the 12th of December, 1861, Harvey died, before giving bond or taking the oath of office, the time for his entering on the discharge of his duties, the first Monday in January, 1862, not having arrived. On the second Tuesday in October, 1861, the relator, Elijah K. Corbin, was elected coroner of Marion county for the term of two years. On the 23d of December, 1861, a commission was issued to him by the governor, and on the 27th day of December, 1861, he gave bond and took the oath of office.
0. Bowen, for the relator.
J. Bartram, for defendant.
On the first Monday of January, 1862, the relator, as coroner, demanded of Epler, then continuing in office as sheriff, the books, papers, and property held by him in connection with the office of sheriff, which demand, Epler, claiming to continue in office until his successor was elected and qualified, and that the relator was not such successor, refused.
Held: That the relator, as coroner, was the successor of Epler as sheriff, and, having qualified, was entitled, on the first Monday in January, 1862, to enter on the discharge of the duties of the office of sheriff.
Judgment of ouster.